Citation Nr: 0309830	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has indicated (through 
his sister) that he wished to cancel his scheduled (July 
2002) Board hearing.


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO has not had a chance to apply 
or consider the veteran's claim in light of the VCAA.  In 
view of the above, the Board finds that the RO's development 
in this case is incomplete.

The Board further observes that the veteran's service medical 
records are not associated with the claims file.  The Board 
finds that the RO should make another attempt to obtain them.  
Also, the matter of the veteran's representation in this case 
should be clarified.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  In order to ensure a complete record, 
the RO should  attempt to obtain the 
veteran's service medical records.  If 
there are no available service medical 
records, that fact should be documented 
in the record on appeal.

2.  The RO should attempt to clarify the 
matter of the veteran's representation, 
if any, in this appeal.

3.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



